IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 25, 2007

                                     No. 07-30558                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


In Re: YORAM RAZ,

                                                  Movant – Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                   5:07-MC-21


Before WIENER, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Yoram Raz, a prolific filer of pro se lawsuits, was previously barred from
filing another complaint in the Western District of Louisiana without first
obtaining written permission of the court. On March 13, 2007, Raz sought
permission to file a complaint against Bossier Deputy Reigan Malmay, Three
Unknown Bossier Deputies, and the United States of America for alleged
constitutional violations arising out of a traffic stop and arrest in Benton,




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 07-30558

Louisiana. Finding that Raz’s complaint was frivolous, the district court denied
Raz leave to file his complaint.1 Raz now appeals.
       Having reviewed the pleadings and Raz’s previous filings in the Western
District of Louisiana, we conclude that Raz’s current complaint contains the
same type of incredible claims and allegations that led to the dismissal of Raz’s
previous actions. See, e.g., Raz v. United States, No. 99-0202 (W.D. La. Aug. 16,
1999) (order granting defendants’ motions to dismiss).                      These incredible
assertions also no doubt–in addition to Raz’s “contumacious” behavior–led to the
imposition of the pre-filing sanction in the first instance.2 See Raz v. Storey, No.
99-1850 (W.D. La. Mar. 13, 2001) (order dismissing Raz’s case and imposing
sanctions on Raz). We, therefore, find that the district court did not abuse its
discretion in denying Raz leave to file his complaint.3 See In re: Yoram Raz, 48
Fed. Appx. 104 (5th Cir. 2002).
       Accordingly, the order of the district court is AFFIRMED.




       1
         Raz contends that the district court’s order did not state the reasons for its denial of
his Motion for Leave to File Complaint and, therefore, remand is required. The district court,
however, stated that the reason it denied Raz’s motion was because it found his complaint
“frivolous.”
       2
          Although the allegations regarding the discrete events at issue–an allegedly unlawful
traffic stop, search, and arrest–are not in and of themselves incredible or delusional, this event
is–according to Raz–simply another event in the same “massive, unrelenting, and life-
destroying” conspiracy involving the FBI, state and local law enforcement, and Israel’s
counterintelligence organization, Shin-Bet. Consequently, Raz’s ongoing and incredible tale
about this conspiracy casts doubt on his specific allegations regarding the events at issue.
       3
          Raz also alleges that the district judge was biased against Raz. However, his
argument is based on previous adverse rulings of the district judge, which, without more, is
insufficient to cast doubt on the judge’s impartiality. See Liteky v. United States, 510 U.S. 540,
550-51 (1994).

                                                2